ACCEPTED
                                                                                                                        04-14-00050-CR
                                                                                                            FOURTH COURT OF APPEALS
                                                                                                                 SAN ANTONIO, TEXAS
                                                                                                                   9/22/2015 3:01:20 PM
                                                                                                                         KEITH HOTTLE
                                                                                                                                 CLERK




                                                                                                 FILED IN
                               Nicholas “Nico” LaHood                                     4th COURT OF APPEALS
                                                                                           SAN ANTONIO, TEXAS
                                  Criminal District Attorney                              09/22/15 3:01:20 PM
                                            Bexar County, Texas                             KEITH E. HOTTLE
                                                                                                  Clerk
September 22, 2015



Mr. Keith E. Hottle
Clerk, Court of Appeals
Fourth Court of Appeals
Cadena-Reeves Justice Center
San Antonio, Texas 78205-3037

         RE:      Taylor Rae Rosenbusch v. The State of Texas
                  Appellate No. 04-14-00050-CR
                  Trial Court No. 2011-CR-11075
                  Additional Citations

Dear Mr. Hottle:

         Pursuant to Local Rule 8.3,1 the State submits the following additional citations for the

Court’s consideration.

As to Appellant’s claim on involuntary plea, issues 1-3:

         A. Admonishing on range of punishment
              a. In Sifuentes v. State, this Court found appellant’s plea voluntary even
                 though the trial court misstated the punishment range, stating, ―[o]ne
                 of the statutorily required admonitions is the range of punishment . . .
                 however, it is not constitutionally required.‖ (citations omitted) See
                 Sifuentes v. State, No. 04-08-00327; 00328; 00329-CR, August 2009,
                 no pet (unpublished).
              b. In Oseguera-Garcia v. State, this Court found appellant failed to meet
                 his burden that his plea was involuntary. Even though appellant
                 asserted he did not understand English well and thought he was
                 pleading not guilty, the record did not support his assertion. See
                 Oseguera-Garcia v. State, No. 04-11-00896-CR, May 2013, pet.

1 Local Rule 8.3 provides the following: A party may file a letter containing additional citations with succinct
comment, at any time without leave of court.

          Paul Elizondo Tower – 101 W. Nueva St., Fourth Floor - San Antonio, Texas 78205
                                         (210) 335-2311
                             For Victim Assistance call (210) 335-2105
                   dismd and pet. ref’d (unpublished).


As to Appellant’s claim that Article 42.08 is unconstitutional, issue 4:

       A. Preservation
             a. Curry v. State, 9710 S.W.2d 490, 496 & n.2 (Tex. Crim. App. 1995).
                 In this case, the Texas Court of Criminal Appeals noted there are
                 constitutional errors that may be waived by failure to object at trial.
       B. Constitutionality of Texas Code of Criminal Procedure art. 42.08
             a. In Jaramillo v. State, this Court found article 42.08(a) constitutional,
                 in part, because there is no right under the Constitution to a concurrent
                 sentence. See Jaramillo v. State, No. 04-01-00846-CR, San Antonio,
                 June 2003, no pet (unpublished).
             b. Baylor v. State, 194 S.W.3d 157, 159 (Tex. App.—San Antonio,
                 2006). In Baylor, this Court noted that the Court of Criminal Appeals
                 has repeatedly upheld the constitutionality of article 42.08.
             c. Hammond v. State, 465 S.W.2d 748, 752 (Tex. Crim. App. 1971) –
                 holding Article 42.08 constitutional.
             d. Johnson v. State, 492 S.W.2d 505, 506 (Tex. Crim. App. 1973) -
                 holding Article 42.08 constitutional.



       The State requests that the panel assigned to this case consider the above described

authorities in its resolution of Appellant points of error number appeal.


                                                      Respectfully,


                                                      /s/ Lauren A. Scott
                                                      ___________________________
                                                      Lauren A. Scott
                                                      Assistant District Attorney
                                                      Bexar County, Texas
                                                      Paul Elizondo Tower
                                                      101 W. Nueva, 7th Floor
                                                      San Antonio, Texas 78205
                                                      (210) 335-2885
                                                      Email: lscott@bexar.org
                                                      State Bar No. 24066843
cc:    John F. Carroll
       111 West Olmos Drive
       San Antonio, Texas 78212
       Email:jcarrollsatx@gmail.com